Citation Nr: 0325733	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
as a result of herbicide exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, including from February 1978 to February 1984.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  
VAOPGCPREC 11-2000.  Although the appellant was notified in 
January 2002 of the VCAA as it pertained to a claim regarding 
a right ear disorder, he has not been adequately notified how 
the VCAA applies to the present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

The revised VCAA duty to assist requires that VA make 
reasonable effort to assist a claimant in obtaining evidence 
necessary to substantiate a claim, to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further effort to obtain 
the records would be futile.  In claims for compensation the 
VCAA requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  

In this case, although the record includes an October 2002 
medical statement indicating the veteran's squamous cell 
carcinoma likely started in his respiratory tract, the 
rationale upon which this opinion was based has not been 
provided.  In addition, the report appears to be inconsistent 
with medical records dated in November and December 2001 
stating that clinical examination revealed no primary lesions 
to the upper respiratory tract.  The Board also notes that 
the available medical records do not include any reports of 
biopsies in November 2001 or regarding a radical neck 
debridement, as described in a January 2002 VA examination 
report.  Therefore, additional development is required prior 
to appellate review.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical records pertinent to his present 
appeal (to include all sources of 
treatment he received for the disorder at 
issue after December 2001).  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  The RO should also specifically 
obtain any reports of the biopsies in 
November 2001 and of the veteran's 
radical neck debridement.  
3.  The veteran should then be scheduled 
for a VA examination by an appropriate 
specialist for an opinion as to whether 
it is as likely as not that the veteran's 
squamous cell carcinoma had a primary 
site onset in the respiratory tract or 
was otherwise due to any incident of 
active service, including exposure to 
herbicide during service in Vietnam.  The 
examiner should arrange for any tests or 
studies necessary for an adequate 
opinion.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for any opinion given and 
reconcile the opinion with the November 
2001 clinical findings and the October 
2002 opinion of Lt. Col. J.A.B.

4.  The RO should then review the issue 
on appeal.  If it remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

